Case 7:20-cv-00071-MCR-GRJ Document 17 Filed 10/15/20 Page 1 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS
LIABILITY LITIGATION

This Document Relates to:

Joseph Taylor

 

PLAINTIFF(S),
v.

3M COMPANY, 3M
OCCUPATIONAL SAFETY LLC,
AEARO HOLDING LLC, AEARO
INTERMEDIATE LLC, AEARO LLC,
and AEARO TECHNOLOGIES LLC,

DEFENDANTS.

| Case No. 3:19-md-2885

Judge M. Casey Rodgers
Magistrate Judge Gary R. Jones

MASTER SHORT FORM

COMPLAINT AND
JURY TRIAL DEMAND

Civil Action No.: 7:20-cv-00071-MCR-GRJ

 

 

MASTER SHORT FORM COMPLAINT AND JURY TRIAL DEMAND

Plaintiff(s) incorporate(s) by reference the Master Long Form Complaint and

Jury Trial Demand filed in Jn re: 3M Combat Arms Earplug Products Liability

Litigation on September 20, 2019. Pursuant to Pretrial Order No.

, this Short

Form Complaint adopts the allegations, claims, and requested relief as set forth in

the Master Long Form Complaint. As necessary herein, Plaintiff(s) may include:

(a) additional claims and allegations against Defendants, as set forth in Paragraphs

10 and 11 or an additional sheet attached hereto; and/or (b) additional claims and

Kristina Anderson,
Hensley Legal Group, PC
Case 7:20-cv-00071-MCR-GRJ Document 17 Filed 10/15/20 Page 2 of 6

allegations against other Defendants not listed in the Master Long Form Complaint,

as set forth in Paragraphs 12 and 13 or an additional sheet attached hereto.

Plaintiff(s) further allege(s) as follows:

I. DEFENDANTS

i.

Plaintiff(s) name(s) the following Defendants in this action:
3M Company

3M Occupational Safety LLC

Aearo Holding LLC

Aearo Intermediate LLC

Aearo LLC

Aearo Technologies LLC

Il. PLAINTIFF(S)

2.

 

Name of Plaintiff:
Joseph Taylor
First Middle Last _

Name of spouse of Plaintiff (if applicable to loss of consortium
claim):

Name and capacity (i.e., executor, administrator, guardian, conservator,
etc.) of other Plaintiff, if any:
Case 7:20-cv-00071-MCR-GRJ Document 17 Filed 10/15/20 Page 3 of 6

5. State(s) of residence of Plaintiffs):

Missouri

Hit. JURISDICTION

6. Basis for jurisdiction (diversity of citizenship or other):

Diversity

7. Designated forum (United States District Court and Division) in which
venue would be proper absent direct filing:

IV. USE OF DUAL-ENDED COMBAT ARMS EARPLUG

8. Plaintiff used the Dual-Ended Combat Arms Earplug:
Yes

LI No

Vv. INJURIES

9. Plaintiff alleges the following injuries and/or side effects as a result of
using the Dual-Ended Combat Arms Earplug:

Hearing loss
L] Sequelae to hearing loss

Other [specify below]

Tinnitus
Case 7:20-cv-00071-MCR-GRJ Document 17 Filed 10/15/20 Page 4 of 6

VI. CAUSES OF ACTION

 

10.

Plaintiff(s) adopt(s) in this Short Form Complaint the following claims
asserted in the Master Long Form Complaint and Jury Trial Demand,
and the allegations with regard thereto as set forth in the Master Long
Form Complaint and Jury Trial Demand:

Count I — Design Defect — Negligence

Count II — Design Defect — Strict Liability

Count III — Failure to Warn — Negligence

Count IV — Failure to Warn — Strict Liability

Count V — Breach of Express Warranty

Count VI — Breach of Implied Warranty

&

Count VII — Negligent Misrepresentation

S

Count VIII — Fraudulent Misrepresentation

Count IX — Fraudulent Concealment

Count X — Fraud and Deceit

Count XI — Gross Negligence

Count XII — Negligence Per Se

Count XIII — Consumer Fraud and/or Unfair Trade
Practices Count XIV — Loss of Consortium

Count XV — Unjust Enrichment

Count XVI — Punitive Damages
Case 7:20-cv-00071-MCR-GRJ Document 17 Filed 10/15/20 Page 5 of 6

11.

12.

[1] Count XVII — Other [specify below]

If additional claims against the Defendants identified in the Master
Long Form Complaint and Jury Trial Demand are alleged in Paragraph
10, the facts supporting these allegations must be pleaded. Plaintiff(s)
assert(s) the following factual allegations against the Defendants
identified in the Master Long Form Complaint and Jury Trial Demand:

Plaintiff(s) contend(s) that additional parties may be liable or
responsible for Plaintiff(s)’ damages alleged herein. Such additional
parties, who will be hereafter referred to as Defendants, are as follows
(must name each Defendant and its citizenship):
Case 7:20-cv-00071-MCR-GRJ Document 17 Filed 10/15/20 Page 6 of 6

13.  Plaintiff(s) assert(s) the following additional claims and _ factual
allegations against other Defendants named in Paragraph 12:

WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against
Defendants and all such further relief that this Court deems equitable and just as set
forth in the Master Long Form Complaint and Jury Demand and any additional relief

to which Plaintiff(s) may be entitled.

Dated: 08/19/2020 Kristina Anderson
Hensley Legal Group, PC

117 E. Washington St, Ste 200
Indianapolis, IN 46204
